Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered September 1, 2005, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, with five years’ postrelease supervision, unanimously affirmed.
Defendant received effective assistance of counsel in connection with his guilty plea (see People v Ford, 86 NY2d 397, 404 [1995]). Counsel negotiated a disposition that amounted to time served, and defendant was not prejudiced because his counsel did not bargain for a shorter period of postrelease supervision. It is clear that the court intended to impose five years’ postrelease supervision pursuant to the negotiated plea, since the court said so, and the record fails to support defendant’s contentions that counsel and the court were unaware that defendant was eligible for a shorter period. We find that the five-year period was not harsh or excessive, and we perceive no reason to reduce it. Concur—Lippman, P.J., Mazzarelli, Marlow, Buckley and Malone, JJ.